                         Case 4:19-cr-00418-SWW Document 9 Filed 07/08/19 Page 1 of 1
                                                                                                                            FILED
AO 442 (Rev. 11/11) Arrest Warrant                                                                                                 ,. COURT
                                                                                                                       U.S. DISTRICT



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                            Eastern District of Arkansas
                                                                                                            _/

                  United States of America
                                  v.                                          )
                                                                              )        Case No.    4:19-MJ-00168 PSH        S:11 S::n
                          Bilal AI-Rayanni                                    )                                         u. l. o&tffl~RT
                                                                                                                    EASTERN DISTRICT ARKANSAS
                                                                              )
                                                                              )
                                                                              )
                                                                                                                                JUL O8 2019
                             Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                           _B_ila_l_A_I-_R_a~y_an_n_i_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
(name ofperson to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment               0 Superseding Indictment             0 Information             •   Superseding Information           g Complaint
0 Probation Violation Petition               •   Supervised Release Violation Petition              0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  False Statement in Passport Application, in violation of Title 18, United State Code, Section 1542.




Date:         06/28/2019



City and state:          Little Rock, AR                                                Patricia Harris, United States Magistrate Judge
                                                                                                       Printed name and title


                                                                        Return

          This warrant was received on (date)         '9_,.. :zg;...-v r':}       , and the person was arrested on (date)        C,- z-?., "l .,, CJ
at (city and state)  /111/JA.t~,!     A-/\.

Date:      1✓     { .-   '1,~lq



                                                                                                       Printed name and title
